Order entered December 10, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01514-CV

                           IN RE LAKEITH AMIR-SHARIF, Relator

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-13818-E

                                              ORDER
        Before the Court is relator’s petition for writ of mandamus. In view of the volume of

motions filed by relator, the number of judges who have presided over the case and the recent

assignment of this case to respondent, the Court requests that real parties in interest Quik Trip

Corporation and Chester Cadieux III file a response to the petition, including any necessary

supplemental record, addressing: 1) the actions the trial court has taken to ascertain which

motions filed by relator, if any, require a ruling and 2) the actions the trial court has taken, if any,

to dispose of any motions that relator has properly set for hearing or other appropriate

disposition. Real parties in interest shall file their responses on or before December 29, 2014.


                                                         /s/    CRAIG STODDART
                                                                JUSTICE